EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Leslie Streeter on June 8, 2022.
The application has been amended as follows: 

Page 3
Claim 1, line 2		replace “30 – 70%” with “30 to 70%”
Claim 1, line 4		replace “g/10 min.” with “g/10 min”
Claim 1, line 5		replace “30 – 70%” with “30 to 70%”
Claim 1, line 6		insert “the ethylene homopolymer or copolymer” prior to “of A”

Page 4
Claim 1, line 4		replace “the ratio” with “a ratio”
Claim 1, line 5		replace “the mean-square” with “a mean-square”

Cancel claim 2

Claim 4, line 3		replace “the product” with “a product”


Page 5
Claim 6, line 4		replace “g/10 min.” with “g/10 min”
Claim 6, line 6		insert “the ethylene homopolymer or copolymer” prior to “of A”
Claim 9, line 2		replace “wherein the polymerization steps carrying out” with
			     “comprising carrying out polymerization”
Claim 10, line 5	insert “that in” prior to “step a)”



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1 and 3-10 are allowed.

The present invention is drawn to a polyethylene composition comprising:  A) 30 to 70 % by weight of an ethylene homopolymer or copolymer with density equal to or greater than 0.960 g/cm3 and melt flow index MIE (190 ºC, 2.16 kg, ISO 1133) of 2 to 20 g/10 min and B) 30 to 70 % by weight of an ethylene copolymer having a MIE value lower than the MIE value of the ethylene homopolymer or copolymer of A), wherein the polyethylene composition is characterized by density, MIF/MIP ratio, z-average molecular weight Mz, complex shear viscosity 0.02, HMWcopo index, and Mz/Mw*LCBI.  See claims for full details. 

Subject of claims is patentably distinct over Vittorias et al. (US 10,577,490), Vittorias et al. (US 10,457,800), and Vittorias et al. (US 10,619,035), cited previously.  Prior art teach polyethylene compositions comprising an ethylene homopolymer or copolymer with a melt flow index MIE of 30 g/10 min or higher, or an ethylene homopolymer or copolymer with a melt flow index MIE of 50 g/10 min or higher.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        June 8, 2022